Title: To Thomas Jefferson from Bishop James Madison, 11 February 1800
From: Madison, Bishop James
To: Jefferson, Thomas



Dr Sir,
Feby. 11h. 1800 Williamsburg

I return you many Thanks for your Care of Dr. Preistly’s Book. If an opportunity should offer for Norfolk, & the Book were directed to Col. Byrd—the Collector, it would come safe to Hand. Some Merchant connected with Norfolk would take Charge of it, & I doubt not, attend to the safe Delivery. I mention this only to save you a Trouble, to which I am so unwilling to expose you. I am particularly gratified with the Communications & Correspondence of Preistly. He stands certainly in the first Grade of Philosophers, physical or moral. His Treatment in this Country is a Disgrace to common Sense, & ought to be opposed by every one who has any Regard or Feeling for oppressed Integrity, & Talents the most distinguished.
I am also much obliged for your Analysis of Illuminatism. It is the most satisfactory which I have seen; particularly, so far as is concerns Wishaupt. I have no Doubt, the Mysticism attached to it, originated in the Manner you have described.—The old-fashioned Divines look out for a Millennium; the modern Philanthropist for the epoch of infinite Perfectibility. Both equally distant, because equally infinite.—The Advancement of Man to this State of Perfection, is like  those two Geometrical Lines, which are continually approaching, & yet will never touch. Condorcet appears to me the ablest, & at the same Time, equally as visionary as Godwin, or any other.—I cannot agree with Wishaupt, that the Time will arrive, when no Government will be necessary, because that Time, upon their own Hypothis, is infinitely distant; but I do most firmly beleive, that the Xn. Religion rightly understood, & carried into full Effect, would establish a pure Democracy over the World. It’s main Pillars are—Equality, Fraternity, Justice universal Benevolence. So far Wishaupt & myself most cordially agree. I have intended to publish a Discourse, which I have by me, the object of which is to prove, that the true Xn. must be a good Democrat.—It is astonishing what Enemies to Xy. its advocates generally are—Morse is a Blockhead.—I inclosed a Letter from our Friend Tucker to him.—You will find, that he is treated as he deserved; & with him the whole Tribe of Sycophants—Beleive me, to be Dr. Sir, with the greatest Esteem & Respect—
Yr. Friend & Sert.

 J. Madison

